       Case 3:17-md-02801-JD Document 1286-1 Filed 04/24/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12



                             EXHIBIT A
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     NO. 3:19-CV-03296-JD
       Case 3:17-md-02801-JD Document 1286-1 Filed 04/24/20 Page 2 of 2




 1
                                         Event                            Deadline
 2
                Close of expert discovery (including depositions of Dr.
 3                                                                        5/15/2020
                Marx and Dr. Williams, respectively)
 4              Deadline for Avnet-Panasonic specific summary-
                                                                          6/8/2020
                judgment and Daubert motions
 5
                Deadline for Avnet-Panasonic specific summary-
                                                                          6/29/2020
 6              judgment and Daubert oppositions
                Deadline for Avnet-Panasonic specific summary-
 7                                                                        7/20/2020
                judgment and Daubert reply briefs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     NO. 3:19-CV-03296-JD
